Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Status of Claims
	Claims 1-18 are pending.
	Claims 1-18 are subject to a restriction/election of species requirement.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
1. a method where Fluid A comprises IA and PC (polymerizable compound) and fluid B comprises IA and AC (accelerating compound), and Applicant must elect whether the activation temperature of IA is higher or lower than the temperature of the thief zone, see claim 2, 4 and 5.


3. a method where Fluid A contains PC, Fluid B contains IB and Applicant must elect whether IB activation temperature is above or below the activation temperature of the thief zone, see claims 3 and 6.
4. Applicant must elect a specific compound for the olefinically unsaturated polymerizable compound, see claims 9 and 10;
5. Applicant must elect a specific radical initiator for IA and IB.
6. Applicant must elect a specific accelerating compound of initiator IA, see claims 12-13.
7. Applicant must elect a specific injection location for each of Fluid A and B, i.e. the annulus or the hollow tube.

Applicant’s method claim 1 when given its broadest reasonable interpretation reads on thousands and maybe millions of permutations. The Examiner is requesting Applicant elect a specific composition for Fluid A and Fluid B, including whether or not there is a crosslinker, and where the injection may take place.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1 is generic.

The chemical compounds of the species are not regarded as being of similar nature because all of the alternatives do not share a common property or activity.  There are different chemistries involved in each of the claimed different combinations of polymerizable compound, IA, IB and crosslinker. Further the radical activator IA is claimed to be either thermally activated or activated by an accelerating compound, each different chemistries. In addition, the thermally activated radical activator is claimed to operate at either at, above or below the temperature of the thief zone. 
The species lack unity of invention because even though the inventions of these groups require the technical feature of pumping fluids down a well in a casing and an annulus, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Muecke et al. US 3,727,691. Muecke teaches introducing different fluids through a casing an an annulus, col. 3, l. 30-33; col. 9. l. 25-29.   



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES R NOLD/Primary Examiner, Art Unit 3674